United States Securities and Exchange Commission Washington, DC20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement S Definitive Additional Materials £ Soliciting Material Pursuant to Rule 14a-12 ZONES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: £Fee paid previously with preliminary materials: £Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On November 18, 2008, Zones, Inc. issued the following press release: Zones Announces Amendment to Merger Agreement with Zones Acquisition Corp. AUBURN, Wash. (November 18, 2008) — Zones, Inc. (Nasdaq: ZONS) announced today that it has entered into an amendment to the merger agreement that it previously entered into with Zones Acquisition Corp. (“ZAC”), which is owned by Firoz H. Lalji, Zones’ Chairman of the Board, Chief Executive Officer and majority shareholder. The amended merger agreement provides that each share of Zones common stock (other than those held by Mr.Lalji and certain of his related parties) will be converted into the right to receive $7.00 in cash, without interest and less any applicable withholding taxes.Following the closing of the merger, Zones will become a private company wholly owned by Mr. Lalji and certain of his related parties. Zones previously announced that, in order to reflect changed general economic conditions, it had updated its financial projections for 2009 to assume an 11.1% decline from Zones’ projected 2008 sales, which is an approximately 21% decrease compared topreviously projected 2009 sales. In light of the updated 2009 financial projections, Mr.Lalji, on behalf of ZAC, had indicated to the special committee, consisting of independent members of Zones’ board of directors, that he believed the surviving corporation would find it difficult to remain within the lender’s financial covenants if it borrowed the amount of debt financing required to consummate the merger at the previously agreed price of $8.65 per share. In order to reduce the risks associated with the transaction, ZAC and Zones have amended the merger agreement and have revised other terms of the transaction. In addition to reducing the per-share price in the merger, the amendment also (i)eliminates certain conditions to ZAC’s obligation to close the merger, (ii)eliminates the break-up fees and expenses that had been potentially payable by Zones to ZAC, (iii)increases the reverse break-up fee potentially payable by ZAC to Zones from $750,000 to $5million, and (iv)allows Zones to seek specific performance of ZAC’s obligations to pursue financing for the merger in the event the currently specified financing becomes unavailable. In connection with the execution of the amendment, Mr.
